OPINION
MORRISON, Judge.
This is an appeal from an order of the 175th District Court of Bexar County remanding relator to the custody of the sheriff for delivery to an agent of the State of California.
The warrant of the Governor of the State of Texas, regular on its face makes out a prima facie case authorizing extradition. Ex parte Wiggins, Tex.Cr. App., 289 S.W.2d 278.
Relator by brief raises two contentions. He first asserts that Sec. 3 of Art. 51.13, Vernon’s Ann.C.C.P., was not complied with, because the copy of the Governor’s warrant which was furnished him did not bear the seal of the office of the Governor of this State. Relator offered into evidence a photostatic copy of the Governor’s warrant which is marked petitioner’s Exhibit “A”, which he contends was the copy delivered to him. An examination thereof reveals that the seal was actually imprinted thereon but the duplicating machine did a poor job of reproducing the same.
Relator’s first contention is overruled.
*104Relator next contends that the warrant failed to name an agent of the demanding state authorized to receive relator. The Governor’s warrant authorized delivery of relator to “Frank Bland or authorized agent”. Ex parte Pinkus, 114 Tex.Cr.R. 326, 25 S.W.2d 334, relied upon by relator has been distinguished by this Court in Ex parte Gallogly, 138 Tex.Cr.R. 585, 137 S.W.2d 776, wherein the Court said: “In the instant case, the names of the agent also appears in the requisition, but the requisition bears the Great Seal of the State of Georgia, and is signed by the Governor and properly attested by the Secretary of said State. The requirements of the Pinkus case, supra, are fully met.”
The order of the trial court is affirmed.